Mayes, J.,
delivered tbe opinion of tbe court.
Tbis is an appeal under section 34 of tbe Code of 1906 from a decree of tbe chancellor overruling a demurrer. Tbe only mistake made by tbe chancellor was in permitting tbe appeal. It has served only to delay tbe cause, and in all such cases an appeal should be denied. In tbe case of State Fire Insurance Company v. Morrison, 95 Miss. 639, 48 South. 178, we held that an appeal of this character was not a matter of right, but rested in a sound discretion, to be exercised by tbe trial court. Whenever an appeal 'is allowed under tbis section, it should present a question controlling tbe litigation. An appeal should not be granted, on overruling a demurrer, merely because asked for. Affirmed and remanded.